Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on December 17th, 2021 have been entered. Claims 1-5 remain pending in this application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fukuoka et al. (WO2016098291A1) (provided in Applicant's IDS of March 9, 2020) (references herein made with respect to English Equivalent found at US 20170346064).
Regarding claim 1, Fukuoka discloses a Cylindrical nonaqueous secondary battery (Cylindrical non-aqueous battery 10, Fig. 1 with insulating plate 27 as shown on Fig. 4b ([0023], [0017-0018]). Fukuoka further discloses an exterior package can (Cylindrical outer can — 24. Fig. 1, [0019]), 
Regarding Claim 3, Fukuoka discloses the limitation as set forth above. Fukuoka further discloses the maximum length of the opening portion in the insulating plate is smaller than the width of the positive electrode lead (Fig. 3b, opening portion — height of 17 is significantly smaller than, width of 14a -positive electrode, width defined as direction into the page, 14a, [0021]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al. (WO2016098291 A1) (provided in Applicant's IDS of March 9, 2020) (references herein made with respect to English Equivalent found at US20170346064) in view of Sato et al. (WO2017077698 A1) (references herein made with respect to English Equivalent found at US20180287213)..
Regarding claim 2, Fukuoka discloses all of the limitation as set forth above in claim 1. Fukuoka further discloses the use of a positive electrode lead (18a, 14 [0020]), in a cylindrical nonaqueous secondary battery. Fukuoka further discloses an exposed portion of the positive electrode plate where the positive electrode lead is connected ([0030], Fig. 2(b), exposed portion - 13b). 
Fukuoka is silent to the use of an insulating tape for the positive electrode and therefore fails to teach an insulating tape which is adhered to the positive electrode lead in a range from the electrode group to an inflection point of the second curved section in a direction toward the sealing body.

Therefore, it would have been obvious for one of ordinary skill in the art to modify Fukuoka’s positive electrode, with the teachings of Sato, to have a positive electrode lead that comprises an insulating tape that covers the positive electrode lead from the electrode group to an exposed portion of the electrode plate, as taught by Sato, in order to achieve the expected results of preventing the generation of low resistance internal short circuits. The positive electrode lead as taught by Fukuoka modified by Sato, that would have an insulating tape that starts at the electrode group and extends to cover the exposed portion of the positive electrode lead, meets the instant claim limitation of an insulating tape which is adhered to the positive electrode lead in a range from the electrode group to an inflection point of the second curved section in a direction towards the sealing body, since a portion of the positive electrode lead at the electrode group is covered.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al., (WO2016098291 A1) (references herein made with respect to English Equivalent found at US20170346064 for citations) in view of Yokoyama (US20150010793).

However, Fukuoka is silent with respect to specific opening ratio value and therefore fails to teach wherein the insulating plate has an opening ratio of 20% or more.
Yokoyama discloses an insulating plate ([0027]) with opening portions ([0031]) that is used in a cylindrical nonaqueous battery ([0016]). Yokoyama discloses a total opening ratio for an upper insulating plate to be 20% or more and 50% or less ([0031]), in order to allow for proper venting of the releasing gas which prevents deformation of the upper insulating plate ([0031)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the insulating plate of Fukuoka, to have an opening ratio of an insulating plate be 20% or more and 50% or less as taught by Yokoyama to allow for proper venting of the releasing gas which prevents the deformation of the upper insulating plate.
Regarding Claim 5, Fukuoka discloses the limitations as set forth above. 
Fukuoka is silent to the positive electrode lead not being inserted through the opening portion.
Yokoyama discloses a cylindrical battery with a positive electrode lead that protrudes through an electrode lead hole, and does not protrude through an opening opposite the electrode lead hole (Fig. 1, positive electrode lead-6, two openings can be seen on insulating plate 8, which are opposite each other with respect to the central axis of the cylindrical battery, with the positive electrode lead-6 only protruding through one of the openings, [0020], [0027]). Yokoyama teaches that this battery structure helps allow gas generated form the electrode group to be immediately released during a pressure build up event, improving battery safety.
Therefore it would be obvious to one of ordinary skill in the art to modify the positive electrode lead structure of Fukuoka with the teachings of Yokoyama to have a positive electrode lead that is not .
Response to Arguments
Applicant’s arguments, see Page 1, applicant's response to claim rejections under 35 USC § 112, filed December 17th, 2021, with respect to Claim 2 and Claim 4 have been fully considered and are persuasive.  The 112(b) rejections of Claim 2 and Claim 4 have been withdrawn. 
Applicant's arguments filed regarding 102 & 103 rejections and the new dependent Claim 5have been fully considered but they are not persuasive.
Regarding the Applicant’s response to Claim Rejections under 35 U.S.C. § 102 for Claims 1 and 3, Applicant argues that Fukuoka fails to disclose wherein the insulating plate has a lead hole though which a positive electrode lead extending form the electrode group penetrates and an opening portion provided at a side opposite to the lead hole with respect to a central axis of the battery orthogonal to the sealing body, and wherein the positive electrode lead is bonded to a lower surface of the sealing body. Applicant further argues that the amended Claim 1 requirement of a positive electrode lead “extending from the electrode group” be “bonded to a lower surface of the sealing body” is not met by Fukuoka. Applicant further argues that the current collector lead (18a) is a separate element then the positive electrode leads (14a, 14b) and therefore the positive electrode lead (18) is not extending from the electrode group. 
It is the examiner’s position that Fukuoka does discloses the above stated limitations relating to the insulating plate with a lead hole, and a positive electrode lead extending from the electrode group. Under broadest reasonable interpretation of the claim 1 language, Fukuoka’s positive electrode lead (18a) and the positive electrode leads (14a, 14b) are still considered to be the same positive electrode structure, as despite them being separated by the current collector plate (18), the electrode lead structures are still electrically connected and conduct the same function. Therefore the positive 
Regarding the Applicant’s response to Claim Rejections under 35 U.S.C § 103 for Claims 2 and 4, Applicant argues that a skilled artisan would not be able to modify Fukuoka’ device with the amendments, as the positive electrode leads (14a, 14b) are connected to the current collector plate, and therefore could not be modified to instead by bonded to a lower surface of the sealing body. It is the examiner’s position, as stated above in the 102 rejection response, that the 18a-positive electrode lead and the 14a/14b positive electrode leads are equivalents structures and can be considered part of the total positive electrode lead structure, see reasoning above, and therefore one of ordinary skill in the art would be able to use Fukuoka’s disclosure to have a positive electrode lead bonded to a lower surface of the sealing body (23, 23d-is lower surface of sealing body). Furthermore, despite the language of Fukuoka’s claim 1, Fukuoka’s disclosure, under the broadest reasonable interpretation of the instant claim 1, still fits the instant positive electrode limitations.
Applicant further argues that the combination would be hindered due to the current collector plate (18) being disposed above the  upper insulating plate (27) and therefore would be an obstacle to providing an opening for gas discharge, and therefore a skilled artisan to modify the reference to arrive 
Applicant further argues that the new dependent Claim 5, which requires the positive electrode lead to not be inserted through the opening portion would prevent a combination with a secondary reference as the notch portion (27b) which acts as the instant opening portion would not be required if a positive lead (14b) is not inserted through the notch portion (27b), and applicant argues that a skill artisan would have not exclude the positive electrode (14b) that enters through the notch portion, as it is a stated function of the notch portion (27b) which is to allow the second positive electrode (14b) to pass through.  The examiner respectively disagrees, as although Fukuoka does disclose that the notched portion has a function of allowing passage of the second positive electrode lead, Fukuoka further discloses that the notched portion (27b) is used as a referred for positioning of the upper insulating plate (27) which has the advantageous effect of allowing the through hole- 27a which acts as the lead hole to be larger ([0023]). Therefore a skilled artisan would still include the notched portion (27b) when modifying the positive electrode lead structure of Fukuoka to not have a positive electrode lead protruding through the opening portion. 
Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728